William H. Rehnquist: We'll hear argument next in Number oh oh twelve fifty, US Airways, Inc. versus Robert Barnett. Mr. Dellinger. [Inaudible]
Walter E. Dellinger, III: Mr. Chief Justice and may it please the court. Title one of the Americans With Disabilities Act does more than merely prohibit hostile discrimination against individuals wi- with disabilities. Congress recognized that an additional kind of discrimination is the failure of employers through indifference or whatever to undertake reasonable accommodations to the physical or mental limitations of otherwise qualified individuals. As a result, this act does affirmatively require businesses to lift barriers that inhibit employment opportunities for those with disabilities. The question here, though, is whether, in one particular respect, the act goes beyond a requirement that obstacles be cleared away. The issue is this. Where an employee is unable, because of a disability, to continue in his job, is that employee entitled to be placed in another position instead of a more senior fellow employee who would be entitled to the job under the normal operation of a bona fide seniority system? Now, this is not an easy question wha- but we believe that in the end a clear answer necessarily emerges from the act. And that is this, that the act simply does not require an employer to override neutral selection criteria wholly unrelated to disability in choosing among applicants for a position. And in particular it does not require the employer to set aside the normal operation of a bona fide seniority system.
Ruth Bader Ginsburg: Mr. Dellinger, are you suggesting by that argument that the express exception for bona fide seniority systems in title seven was surplug- surpluges[:surplusages], that that it wasn't needed, because there would have been it would have been counted as a neutral rule?
Walter E. Dellinger, III: that is correct. In fact, I think the presence of that provision in title seven is part of a background assumption in which neither title seven nor any other Civil Rights Act has ever taken what would be a fairly substantial step of requiring an employer to prefer someone for a position over an employee who is entitled to it under a seniority system or, indeed, to prefer any applicant...
Walter E. Dellinger, III: over a more qualified employee. But your answer is that it...
Ruth Bader Ginsburg: wasn't necessary to put that in title seven.
Walter E. Dellinger, III: That is correct.
Ruth Bader Ginsburg: Th- is there any indication that that that's what Congress thought when it did- didn't I mean, it does seem a rather conspicuous absence, that the model statute, the basic one, has an express exception for bona fide seniority systems, and this one doesn't.
Walter E. Dellinger, III: Title Seven took especial care to do that, but if you look at the more relevant statute, the Rehabilitation Act, it also does not contain any express exception.
Anthony M. Kennedy: But ar- are there are there any instances in which the seniority clause has to has to be ignored in in favor of a reasonable accommodation? Suppose there are two positions and they pay the same thing, but an a senior employee wants position A, and that's the only one that the disabled person can can fulfill? The seniority provision trumps there?
Walter E. Dellinger, III: yes, it does, Justice Kennedy.
Speaker: whim,
Sandra Day O'Connor: Would you talk about what the system is here, because I found it a little hard to understand.
Walter E. Dellinger, III: I think that terminology is not used, Justice O'Connor.
Sandra Day O'Connor: all positions throughout the company, or in certain categories of...
Speaker: jobs?
Walter E. Dellinger, III: All through the entire category of customer service employees, which would be fourteen thousand.
Speaker: rebuild the...
Sandra Day O'Connor: service jobs, once a quarter, are all declared open?
Walter E. Dellinger, III: That's right.
Sandra Day O'Connor: Well, we're not talking about job elimination.
Walter E. Dellinger, III: No, there is no there's no i- i- if you gained the impression from respondent's brief that Mr. Barnett's position was somehow singled out to be declared vacant.
Sandra Day O'Connor: No.
Speaker: the policy?
Walter E. Dellinger, III: That is correct.
Sandra Day O'Connor: And and at that wi- i- d- is it also true, as I think you allege, that the seniority policy does not create legally enforceable rights in any employee? No employee wanting to come in would be able to sue to get that enforced.
Walter E. Dellinger, III: That is correct.
Sandra Day O'Connor: So what kind of a seniority plan is that? I mean, on the one hand you say, we have to apply our seniority plan, but on the other hand, it isn't enforceable.
Walter E. Dellinger, III: Yes, and I'm glad you asked that.
Sandra Day O'Connor: What would be the situation if there were truly a vacant position at US Airways in customer service? Would would you think the ADA would say that it would be a reasonable accommodation to consider a disabled employee for placement in one of those...
Speaker: slots?
Walter E. Dellinger, III: Absolutely.
Sandra Day O'Connor: I I mean, there is a provision in the act itself, is there not, that speaks to a vacancy and and that can be a a reasonable accommodation?
Walter E. Dellinger, III: That is correct, and we believe that what that means, Justice O'Connor, is that an employer must, unlike the situation under the Rehabilitation Act, where you could simply say you can't do the job, we're letting you go, we can't accommodate that job, they have no obligation to consider other places in the company.
Speaker: position.
Sandra Day O'Connor: Okay, so why isn't the sort of thing that US Airways does here, declaring all these jobs open once a quarter, create the kind of thing that US Airways has to consider a vacant position?
Walter E. Dellinger, III: Well, you are exactly right that when the quarterly rebidding process comes up, yes, they have to consider, and they did, indeed, consider Mr. Barnett's request to be transferred into that position.
Speaker: applicants...
John Paul Stevens: ask, do you mean any neutral any neutral selection criteria would trump the statute? Say they had a criteria that they used brand new employees for certain ticket-selling jobs as a training mechanism, and they always took people who hadn't worked for the company for more than ninety days or something, but that was their regular pra- practice, would that practice always trump the interest of the disability disabled person?
Walter E. Dellinger, III: Yes.
John Paul Stevens: Now you've added the word good.
Walter E. Dellinger, III: I mean good in the sense that it has to be a legitimate, bona fide...
Speaker: business reason.
Walter E. Dellinger, III: Yes.
Stephen G. Breyer: Suppose you have a a seniority system that's riddled with exceptions.
Walter E. Dellinger, III: Where you have a seniority system that is riddled with exceptions, it is perfectly open to someone who challenges that to say, you don't really have a neutral policy unrelated to...
Speaker: disability.
Stephen G. Breyer: You do.
Walter E. Dellinger, III: the answer to your question is, no.
Stephen G. Breyer: All right, then at that point I'd become uncertain what exactly wh- wh- why we should hold what you want, that from my point of view.
Walter E. Dellinger, III: Le- Let me preface my answer by saying that for decades US Airways has had an established seniority policy that covers all of these positions, which has been regularly followed, with one exception for catastrophic illnesses and one revision of how you calculate the time of seniority, so that that issue is not, you know, raised or put before the Court as to whether you would think that not a good reason.
Speaker: lose to...
Ruth Bader Ginsburg: Mr. Dellinger...
Walter E. Dellinger, III: Yes.
Ruth Bader Ginsburg: one of the reasons that I find this particular statute puzzling is that it's not like title seven.
Walter E. Dellinger, III: let me acknowledge that what makes this an interesting case is the fact tha- that the ADA does go beyond merely pro- prohibiting hostile discrimination.
Ruth Bader Ginsburg: But did the statute have the word, re- reassignment in it, as this one does?
Walter E. Dellinger, III: It did not have in it the word, reassignment.
Sandra Day O'Connor: I notice that one of the amicus briefs sugg- on behalf of labor unions suggests that that might well be true if it were the subject of collective bargaining and an agreement, but not for an ordinary employer plan.
Walter E. Dellinger, III: That is how I read that brief.
Speaker: disabled...
Sandra Day O'Connor: then what meaning do we give to reasonable accommodation in the ADA?
Walter E. Dellinger, III: I think what reasonable accommodation...
Sandra Day O'Connor: It has to be something different, I assume, than undue hardship, because that's a separate defense.
Walter E. Dellinger, III: Undue hardship, that's right, really goes to the cost on an employer.
Sandra Day O'Connor: But in a in a situation where the employer's policy is just to create open positions every quarter, that aren't enforceable anyway on behalf of any employee, is it unreasonable to say the employer has to accommodate this disabled worker?
Walter E. Dellinger, III: Yes, it is unreasonable for the following reason.
Speaker: again what...
David H. Souter: for that, as I understand it, is the argument that you've repeated in a car- or your claim that you've repeated in a couple of instances that there would be something fundamentally unhinging to the seniority system to allow a disabilities exception.
Walter E. Dellinger, III: Justice Souter, that is a good question that I think would go to you know whether it was an undue hardship.
Speaker: addressing...
David H. Souter: It would go to that, but wouldn't it you know, it would go to...
Walter E. Dellinger, III: But here, on the question of unreasonableness, I think we're looking at a question of principle.
Speaker: Right, and there's...
David H. Souter: no there's no question, to the extent of the exceptions their interest is going to be discounted in in in some way.
Walter E. Dellinger, III: And even even though we don't know the numbers, because we don't know of ultimately how broadly the court will interpret the phrase, disability, which you have sub judice in other cases, and even then would take some working out.
Ruth Bader Ginsburg: Well, one thing is easy to see is that if you bump somebody, it's no good.
Walter E. Dellinger, III: There could well be.
Ruth Bader Ginsburg: I thought we know on the facts of this case that it's only a question of, that nobody is going to be bumped.
Walter E. Dellinger, III: We don't know what the consequences will be, because what what Mr. Barnett is asking and this is from his declaration, which is not in the joint appendix, but is at page three of his declaration of February twenty-weigh- twenty-eighth.
Speaker: So you simply...
David H. Souter: boils down to, though, is, I I think as Justice Ginsburg is suggesting, it means that no one can bump up, but it doesn't mean that anybody gets bumped down.
Speaker: those two.
Walter E. Dellinger, III: think we don't know that,
Speaker: Justice...
David H. Souter: why don't we know that as a matter of of of logic?
Walter E. Dellinger, III: Because it could well be that the more senior employee who needs to be in the mailroom, because she needs Ki- her position is being eliminated.
Speaker: work...
David H. Souter: That's true.
Walter E. Dellinger, III: It may well be in many instances the bottom-most person will lose their job.
Speaker: work out.
David H. Souter: that's that's going to be a a wash no matter how it works.
Speaker: Not necessarily.
David H. Souter: have a if you have zero-sum I mean, if you have a finite number of employees and you're laying somebody off, that's...
Walter E. Dellinger, III: Under our plan, it won't be that more people will lose jobs, or get their less desired accommodation.
William H. Rehnquist: Very well, Mr. Dellinger.
Claudia Center: Mr. Chief Justice, and may it please the Court.
William H. Rehnquist: It's you're stopping you at the second point, so you- so from your point of view, reasonable relates only to its effect on the employee, not on anybody else?
Claudia Center: That's correct.
Speaker: definition.
William H. Rehnquist: if if but the statute says may include.
Claudia Center: The may include relates to the case by case individualized analysis that must take place.
Antonin Scalia: Would would you Ms. Center, why is it it has been conceded, I I gather you didn't contest this anyway, in your in your in your brief, that reasonable accommodation would never include appointment to a a a promotion to a more a position that pays slightly more, even though the amount it pays more is negligible.
Claudia Center: Well, I think there are several reasons that the ag- the agency, the EEOC has come to that conclusion, which I agree with.
Antonin Scalia: Well, but th- th- this is a vacant higher position.
Claudia Center: Further, the EEOC regulations explain that the purpose of the reasonable accommodation is to enable the disabled employee to enjoy the privileges of employment along with similarly situated disa- nondisabled employees, to enjoy equal benefits, and if there's a promotion it's sort of it's contrary to that...
Speaker: principle.
Antonin Scalia: so is what you're urging here.
Claudia Center: Well, in this case the job that Mr. Barnett ended up with was equal in terms of, A he would have he would have been employed, and B at the same pay and, et cetera, the same level...
Speaker: I understand, but...
Claudia Center: have gotten but for his disability.
Antonin Scalia: But you you you can't urge that your system assures that that the disabled not be given any benefits that other employees would not would not get.
Claudia Center: Right, the accommodation is...
Speaker: is reassignment...
Antonin Scalia: criterion.
Claudia Center: Well, it's in addition to the con- the reasons I already gave you, the agency has construed reassignment to a vacant position to not include promotion,
Speaker: and...
Antonin Scalia: never mind the agency.
Claudia Center: in this case, though, the accommodation that Mr. Barnett sought was not more seniority.
Speaker: and not...
Antonin Scalia: talking about him, though.
Claudia Center: An accommodation...
Antonin Scalia: Once you once you cut it loose from accommodating the disability, which is which is what the other side wants to do, once you cut it loose from that, why why isn't everything up for grabs, including a promotion?
Claudia Center: It's not cut loose from the disability.
Speaker: it was through his disability...
Sandra Day O'Connor: It can be a reasonable accommodation.
Claudia Center: Well, I think that he...
Sandra Day O'Connor: I think that's the question.
Claudia Center: Well, there are actu- I think he is entitled to that reasonable accommodation if all other possibilities are exhausted.
Sandra Day O'Connor: Even though some other employee on the basis of greater seniority than the respondents under the plan could take that slot?
Claudia Center: Yes.
Sandra Day O'Connor: And you don't equate that with the the situation of a promotion?
Claudia Center: No, it's not a promotion.
John Paul Stevens: Let me let me be sure of one thing.
Claudia Center: No, I'm I think that the employer is free to try and present a defense to our claim of failure to accommodate.
Anthony M. Kennedy: Does does reasonableness go to the jury? Or is there jury? can you say...
Claudia Center: There would be a jury.
William H. Rehnquist: In your more summary judgment proceedings, did you challenge, at all, the employer's description of the seniority system?
Claudia Center: Yes, there was a challenge to that description.
Stephen G. Breyer: I didn't see it.
Claudia Center: Well, there wasn't a a maybe I misunderstood the question but there was in the record an effort to point out that they had made exceptions to the seniority system,
Speaker: that they had amended it...
Stephen G. Breyer: could tell, what I have to assume about the system is that it's widespread.
Speaker: There are additional facts...
Stephen G. Breyer: justic- for summary judgment purposes, I take those as a given.
Claudia Center: There are additional facts, in addit- in addition to the catastrophic illness exception there is a significant modification to how to calculate furlough seniority.
Speaker: No, that's given. I I assume it's not a contract.
Claudia Center: And the grievance procedure, whereby employees would bring these seniority matters to the company's attention, that grievance procedure says, you're not allowed to grieve something that's required by Federal law.
Speaker: a Federal law.
Stephen G. Breyer: Given that statement, to get to this what I think of anyway as the heart of this matter, assuming I don't accept your view of reasonable accommodation.
Claudia Center: The sort of domino effect has been vastly overstated in this case by the petitioner.
Speaker: of jobs...
Stephen G. Breyer: that part of your answer, though I want to hear the rest, because if there are seven thousand jobs missing, then it will be seven thousand people at the end of the day without a job.
Claudia Center: Right, but in terms of the particular chain, there's a list of jobs upon which the nondisabled employees can bid.
Speaker: job on the list.
William H. Rehnquist: chairs in a way? I mean, someone is going to lose someone is going to lose out to the disabled person.
Claudia Center: Someone may get a job that they would a job where they would have preferred another...
Speaker: job.
Claudia Center: That's correct, but no one would lose their job...
Speaker: because of the reassignment.
Antonin Scalia: I mean, it depends.
Claudia Center: Well, you could conclude that, but I think it's if you look at the statutory structure, if you looked at the list of reasonable accommodations, if you look at the governing regulations, all of these provisions explain how the equities are weighed...
Speaker: in the statutory...
Antonin Scalia: of them that shows that Congress envisioned not just putting some burden on the employer, but putting some burden on fellow employees?
Speaker: MS. CLAUDIA CENTER: Well, the...
Antonin Scalia: mentions vacancy only I mean, it mentions vacancy because nobody's nobody's hurt if there's a vacancy.
Claudia Center: Well, the plain language of the statute requires that the employer provide reasonable accommodation.
Stephen G. Breyer: Yes, but if I reject that view of the statute on on the one I was taking, I'd still like to know what the response is to what I think is the main point, which is not the domino effect.
Claudia Center: Well, if you disagree with our reading of the term, reasonable accommodation, the term st- still would require a case-by-case individualized analysis of whether it was reasonable in this situation, and what the petitioner wants is a per se rule for bona fide seniority policies.
Clarence Thomas: Say that your client could be bumped by someone who's more severely handicapped if he were in that position?
Claudia Center: I think that each of the handicapped employees would be entitled to reassignment to a vacant position.
Clarence Thomas: Well, but I it's my understanding that these positions are deemed open at some point.
Claudia Center: Well I think, then, that the the client would be the mo- more disabled individual would be entitled to reassignment.
Clarence Thomas: Well, not that's I think you've missed my point.
Claudia Center: There could be conflicting requests for accommodation, that's...
Speaker: correct.
Clarence Thomas: person be entitled to that position...
Claudia Center: There would be a number of...
Speaker: ways to...
Clarence Thomas: your argument?
Claudia Center: I don't believe that the more disabled employee would be entitled to bump the less-disabled employee.
Speaker: think that...
Claudia Center: Why? Because th- the employee that i- needs the accommodation continues to need the accommodation.
Clarence Thomas: But you could say that about the people who have the job inst- in the first instance, couldn't you?
Claudia Center: Excuse me.
Clarence Thomas: The person who had that position and had his or her life worked out, day care, et cetera, et cetera, also needed that position.
Claudia Center: That's correct.
Clarence Thomas: So the argument's the same.
Claudia Center: But the argument is that there's a Federal law in this case that requires reasonable accommodation, including reassignment.
Clarence Thomas: Let me ask you this.
Claudia Center: He has a back impair- back impairment.
Clarence Thomas: What does that mean?
Claudia Center: He has an orthopedic disability.
Ruth Bader Ginsburg: Has it been established that he in fact qualifies as disabled, or is that something we're just assuming arguendo at this stage of the case?
Claudia Center: It's disputed.
John Paul Stevens: May I ask about a hypothetical that's running running through my mind.
Claudia Center: Could you ask it one more time? I'm sorry.
John Paul Stevens: It seems to me theoretically possible that the he is because of his disability, he's leaving a job that is a very attractive job for a nondisabled person.
Claudia Center: That's correct.
Ruth Bader Ginsburg: But it does have the effect of giving a preference.
Claudia Center: That's correct.
Speaker: Sure, but...
Antonin Scalia: but preferring one to I mean, giving someone an adv- a benefit that someone else doesn't get, such as allowing them to do a certain job sitting down when everybody else has to do it standing up, or what-not, that doesn't disadvantage the others.
Claudia Center: Well, it's true that in certain cases, providing the reassignment to the vacant position ends up giving a priority to the disabled employee over a nondisabled employee.
Speaker: the reverse...
Sandra Day O'Connor: that you you think reasonable, the word reasonable and reasonable accommodation requires examining what happens to other employees as well as a result of the accommodation, then you have a different question.
Claudia Center: And if you do decide that reasonable takes into account other employees, in this case the equities really favor Mr. Barnett, because Mr. Barnett is the one that faced job loss.
Clarence Thomas: I hate to belabor the point, Ms. Center, but the more disabled employee, someone who's severely disabled, if that person has to be accommodated and we only have has have to look at that person's needs in making our reasonableness determination, I don't understand why your client can't be bumped if he were in that position.
Claudia Center: If you pulled out reasonable?
Clarence Thomas: And only and you limited that determination to th- the disabled person who has to be accommodated.
Claudia Center: Well, if you pulled out reasonable in that way, I s- think there'd be a difficulty arguing it would be reasonable to disrupt another effective accommodation that's already in place.
Clarence Thomas: But that's then your argument is only different in slightly from the argument that you have to take into consideration the disruption that's caused in others' lives when you disrupt the seniority system.
Claudia Center: Well, I think that the disruption, as we state in our brief, can be considered in the undue hardship defense.
Speaker: factors.
Clarence Thomas: consider the disruption to your client in the undue hardship category?
Claudia Center: No.
David H. Souter: Well, but aren't you saying that in the in the case that Justice Thomas poses you do consider the disruption to your client as well as the interest...
Speaker: of the more -- Okay.
David H. Souter: Then why don't you do that across the board? In other words, why doesn't why shouldn't why don't you have to concede that reasonableness always takes into consideration the interest of other employees?
Claudia Center: Because I think that's contrary to the structure of the statute.
David H. Souter: Yes, but can you find any textual basis in the statute that says when you're dealing with comparative interests of two disabled people you consider the interests of both in determining what is reasonable, but when you're considering the comparative interests of a disabled person and others, you don't consider both?
Speaker: I was...
David H. Souter: basis for that?
Claudia Center: Perhaps I'm still misunderstanding, but I was answering the question assuming that m- my reading of the statute was rejected and that we were looking at equities in the word...
Speaker: reasonable.
David H. Souter: You weren't conceding it all right, just for argument.
Claudia Center: Yes.
John Paul Stevens: Do I misunderstand? So I thought you had agreed earlier that it would never be reasonable to bump another employee.
Claudia Center: That's correct.
John Paul Stevens: Okay.
Claudia Center: That's correct.
Antonin Scalia: And the reason you can't bump another employee is that that's unreasonable, is that...
Claudia Center: No.
Speaker: bumping an individual.
Ruth Bader Ginsburg: you've said, you're you're making of this statute in this respect something different from, in title seven, where you have past proven discrimination, so the employer may have to give a remedy, that remedy may adversely affect other people.
Claudia Center: That's correct.
Speaker: criteria.
Stephen G. Breyer: case by case, I look at the record here, and it doesn't seem to me as if your client wants to prove anything.
Claudia Center: Well, I think there are a number of items in the record that show that the actual disruption to the employer, as well as the impact on other employees, would have been extremely modest, and that retaining Mr. Barnett in the job he'd been successfully performing for years was would have been an entirely reasonable accommodation, if you want to pull out reasonable.
Ruth Bader Ginsburg: Isn't that a matter of proof.
Claudia Center: Well, that's true, and there's certainly sufficient evidence under Reeves for our client to have a trial on that issue,
Speaker: should...
William H. Rehnquist: Thank you, Ms. Center.
Speaker: Thank you.
William H. Rehnquist: Dellinger, you have two minutes remaining.
Walter E. Dellinger, III: Mr. Chief Justice, when it comes to filling positions, which is fundamentally different, I think, than adding other elements.
Speaker: The Congress would debate it...
Walter E. Dellinger, III: Thank you.
William H. Rehnquist: The case is submitted.
The Marshal: The honorable court is now adjourned until tomorrow at ten o'clock.